DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2022 was considered by the examiner.
Drawings
The drawings filed on 9/29/2022 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHINODA (JP 2017-069538A; cited by applicant) in view of SHIMAN (JP 2013-059909A; cited by applicant).
Shinoda teaches regarding claim 1, an image forming apparatus (figure 1 shows apparatus), comprising: an image forming apparatus body 1A housing an image forming unit; a first electrical board 73 and a second electrical board (circuit board [0023]) disposed on a side opposite to the image forming unit side on a frame side plate provided on the image forming apparatus body; and an electrical box 60 housing the second electrical board (circuit board [0023]) and arranged to overlap the first electrical board 73 from an outer side of the image forming apparatus body (shown in figure 3; [0024]), wherein: a mounting surface of the frame side plate on which the first electrical board 73 is mounted has provided thereon a frame protruding plate formed perpendicularly to the mounting surface and protruding outward of the image forming apparatus body; the electrical box 60 has a box protruding plate and an engaging portion for assembling protruding in a thickness direction from the box protruding plate, the box protruding plate overlapping a side surface of the frame protruding plate when assembling of the electrical box 60 to the frame side plate is completed; and the electrical box 60 is configured such that, when the assembling of the electrical box 60 to the frame side plate is carried out, with the engaging portion for assembling in engagement with a first engaged portion formed on a protruding side end of the frame protruding plate, the electrical box 60 as a whole is turned around an axis parallel to an extending direction of the frame protruding plate with the first engaged portion as a fulcrum 711bb to thereby restrict a trajectory of the electrical box during the assembling (figures 2-3, 11; [0022, 0027, 0034-0036, 0046]).
Regarding claim 6, Shinoda teaches the image forming apparatus wherein: the second electrical board housed by the electrical box 60 has a connector 61b [0046]; the electrical box 60 has a base plate and a top plate opposed to each other in a direction perpendicular to the mounting surface of the frame side plate, and a side plate surrounding a space between the base plate and the top plate; the side plate has an opening formed therein for exposing the connector (the electrical box conventionally has connectors that extends and connects to other boards within the image forming apparatus.  The examiner takes official notice that it would be obvious to one of ordinary skill in the art at the time of filing of the invention to include the a connector for mating with other boards or etc.); and a mating connector fitting with the connector is configured to be able to be inserted into and pulled out of the connector of the second electrical board through the opening in a direction perpendicular to the side plate (figures 2-3, 11; [0022, 0027, 0034-0036, 0046]; the electrical box has at least a three plate structure mounting on a frame of an image forming apparatus).
Shinoda does not teach that the electrical box overlaps the first electrical board.
Shiman teaches a first electrical board 2 that is overlapped by an electrical box 7 (figures 1-2, [0009-0011]).
Shinoda and Shiman are concerned with an electrical box and its position within an image forming apparatus.  Shiman teaches that the electrical box may cover or overlap an electrical board.
The rationale for combining the teachings of Shiman with the teachings of Shinoda relates to the rationale of using a known technique to improve similar devices (methods, or products) in the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Shiman with the teaching of Shinoda to better position the electrical box of an image forming apparatus.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shimizu (2017/0060075 A1) teaches an electrical box having a wire connector [0048-0050].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



QG